Citation Nr: 9918646	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance by another person.

2.  Entitlement to special monthly pension benefits at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the San 
Juan, Puerto Rico, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The RO has determined that under the provisions of the 
Ratings Schedule, the veteran is 60 percent disabled due to 
heart disabilities.  

3.  The veteran is not currently a patient in a nursing home 
on account of physical or mental incapacity, helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person in order to carry out 
the activities of daily living.

4.  The veteran does not have a single permanent disability 
rated at 100 percent under the Ratings Schedule or a 
disability other than a cardiovascular disability that is 
ratable as 60 percent or more.

5.  It is not shown that the veteran is institutionalized, or 
substantially confined to his dwelling or its immediate 
premises due to a permanent disability or disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based upon the 
need for the regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1502(b), 1521(d), (West 1991); 38 
C.F.R. §§ 3.351, 3.352(a) (1998).

2.  The criteria for special monthly pension at the 
housebound rate are not met.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. § 3.351(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In making this 
determination, the Board notes that it has considered the 
veteran's contention expressed in a VA Form 9 received in 
October 1996 that another VA examination is necessary because 
the examination afforded him in April 1996 was insufficient 
in that it did not include consideration of his heart 
disabilities.  However, a review of the reports from the 
April 1996 VA "Aid and Attendance/Housebound" examination 
indicates that, while not conducting a comprehensive cardiac 
work-up, the physician who conducted this examination 
recorded the pertinent clinical history associated with the 
veteran's cardiovascular disability, recorded the veteran's 
blood pressure, pulse and respiration, and otherwise obtained 
sufficient clinical findings to equitably adjudicate the 
claims on appeal.  Accordingly, the Board concludes that the 
additional delay in the adjudication of the veteran's claims 
which would result from a Remand to afford the veteran 
another VA examination would not be justified.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I  Entitlement to Special Monthly Pension Based Upon the Need 
for Regular Aid and Attendance by Another Person

The law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The relevant evidence is summarized as follows.  There is 
abundant clinical evidence describing treatment for 
hypertension and other cardiovascular disabilities, with the 
veteran being hospitalized in 1988 and 1989 for treatment of 
a myocardial infarction and congestive heart failure.  During 
hospitalization in April 1990, the veteran underwent a 
cardiac catheterization.  The diagnoses at that time included 
ischemic heart disease, a left ventricular aneurysm and 
single vessel coronary disease.  VA outpatient treatment 
records dated from 1991 to 1996 reflect visits to a VA 
cardiac clinic.  

At the time of the April 1996 VA "Aid and 
Attendance/Housebound" examination, the veteran reported 
having shortness of breath after mild and moderate exertion 
such as climbing stairways.  Also described was pain in the 
feet, hands, knees and elbows that was ascribed to gout and 
degenerative joint disease.  Neck pain was also described, as 
was a history of renal lithiasis and numbness in the right 
arm.  Upon physical examination, the veteran's pulse was 
recorded at 84 and his blood pressure was recorded at 156/90, 
160/92, and 158/90.  Respiration was recorded at 16.  The 
examination of the upper extremities indicated that there 
were "no restrictions," but that the veteran occasionally 
required the assistance of others to dress and bathe when he 
has pain in his elbows and hands.  The veteran was observed 
to walk well with the aid of a wooden cane with a slight limp 
favoring the left leg.  There was no limitation of motion or 
deformities observed in the spine.  Specifically noted on the 
reports from the April 1996 VA examination was the fact that 
the veteran was not blind.  

The physician who conducted the April 1996 VA examination 
found that the veteran was able to carry out the activities 
of daily living and that he was able to attend to the needs 
of nature by himself.  It was indicated that the veteran was 
able to travel outside the home "whenever necessary," and 
that he could accompany his wife to purchase groceries, go to 
the bank and attend medical appointments.  The diagnoses 
included arteriosclerotic heart disease, a myocardial 
infarction and left ventricular aneurysm by history, and 
hypertensive cardiovascular disease.  

As noted previously, the RO has found the veteran to be 60 
percent disabled due to his service-connected cardiovascular 
disabilities under the provisions of 38 C.F.R. § 4.104, DC 
7005.  The RO has also found that all of the veteran's other 
disabilities are not compensable under the provisions of the 
Ratings Schedule.    

Applying the relevant legal criteria to the evidence cited 
above, this evidence clearly demonstrates that the veteran is 
not blind and is not confined currently to a nursing home.  
There is also no indication that he regularly needs the 
assistance of other persons with such things as feeding 
himself, dressing himself or keeping himself "ordinarily 
clean and presentable."  There is also no evidence that the 
veteran needs the assistance of another person to protect him 
from any "hazards or dangers incident to his daily 
environment," as the physician who conducted the April 1996 
VA examination specifically found that the veteran could 
leave his home whenever necessary.  In short, the most recent 
clinical evidence of record, while demonstrating some 
limitation of normal functioning, contains no evidence which 
would support the contention that the veteran's 
cardiovascular disability, or any other disorders, are so 
severe as to require the aid and attendance of another 
person.  Finding the objective "negative" evidence contained 
in the clinical evidence of record to be of greater probative 
value than the "positive" evidence contained in the 
subjective unsupported contentions by and on behalf of the 
veteran, the Board must deny the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

II.  Entitlement to Special Monthly Pension Benefits at the 
Housebound Rate

Governing law and regulations provide that, in the case of a 
veteran entitled to pension who does not qualify for 
increased pension based on need of regular aid and 
attendance, an increase in the rate of pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirement for this 
increase in pension will be considered to have been met 
where, in addition to having a single permanent disability 
rated as 100 percent under regular schedular evaluation, 
without resort to individual unemployability, the veteran:

(1)  Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2)  Is substantially confined as a direct result of his 
other disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1991).

Applying the relevant law to the veteran's appeal, the Board 
notes initially that the RO has not established that the 
veteran has a single disability rated as 100 percent 
disabling under the provisions of the Ratings Schedule.  

Analyzing the clinical evidence of record in terms of whether 
entitlement to such a 100 percent rating is warranted, a 100 
percent rating for the veteran's cardiovascular disability 
could only have been assigned under the provisions of 
38 C.F.R. § 4.104, DC 7005 (1997) in effect prior to 
regulatory changes during the pendency of the veteran's 
appeal for the 6 month period following acute illness from 
coronary occlusion or thrombosis with such symptomatology as 
circulatory shock.  Following this six month period, a 100 
percent rating under DC 7005 (1997) required chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or such disability as to preclude more than 
sedentary employment.  In the instant appeal, the acute 
coronary episodes resulting in the veteran's hospitalizations 
occurred several years ago, from 1988 to 1990.  The VA 
outpatient treatment records dated thereafter due not reflect 
such acute cardiac injuries such as coronary occlusions, 
thrombosis or circulatory shock, and these records indicate 
the veteran's cardiovascular disability is essentially well-
controlled by medication.  

The new criteria codified at 38 U.S.C.A. § 4.104, DC 7005 
(1998) provide that a 100 percent rating for coronary artery 
disease requires chronic congestive heart failure, or the 
demonstration upon a workload of 3 METs or less of dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 62 Fed. Reg. 65207-65224 (Dec. 11, 1997) 
(codified at 38 C.F.R. 4.104 (1998)).  It is the conclusion 
of the Board that the severe findings required for a 100 
percent rating under DC 7005 (1998) are not demonstrated by 
the most recent evidence of record, as the left ventricular 
ejection fraction was shown to 33 percent upon examination in 
a VA cardiac clinic in May 1995, and there is no indication 
contained in this report or other evidence of record that the 
veteran's heart condition includes "chronic congestive heart 
failure."  In addition, the level of functioning described 
on the reports from the most recent visits to the VA cardiac 
clinic and the April 1996 VA examination do not depict such 
severe disability associated with such symptomatology with 
minimal exertion as dyspnea, fatigue, angina, dizziness, or 
syncope as would be required for a 100 percent rating under 
38 C.F.R. § 4.104, DC 7005 (1998).   

While the Board finds that the criteria for a 100 percent for 
the veteran's cardiovascular disability are not met under 
either the "old" or "revised" criteria for rating 
cardiovascular disorders, the Board notes that additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the 
cardiovascular disability (even if the cardiovascular 
disability were found to warrant a 100 percent disability 
rating), is not shown.  Considering the veteran's 
musculoskeletal disabilities, including gout and the 
veteran's contention expressed in his VA Form 9 received in 
October 1996 that the condition in his legs prevents him from 
being able to walk long distances or, on occasion, even walk 
inside his house, the veteran was observed to walk "well," 
albeit with a limp, at the time of the most recent VA 
examination.  The examination of the upper extremities and 
the spine conducted at that time was essentially normal.  No 
significant disability, aside from that associated with the 
veteran's cardiovascular disorders, was shown upon the most 
recent VA outpatient treatment records.  Thus, while the 
Board has noted the clinical history of gout, arthritis, 
renal lithiasis and the other disorders described by the 
veteran, currently disability associated with these disorders 
suggesting that entitlement to a separate 60 percent rating 
under the Ratings Schedule would be warranted is not shown.  

In addition to concluding that the evidence does not show 
that the veteran is 100 percent disabled due to a single 
disability, or that a 60 percent rating for disability other 
than that affecting the veteran's cardiovascular system is 
warranted, it is also the conclusion of the Board that the 
veteran is not "substantially confined" to his dwelling or 
institutionalized as a result of his medical disabilities.  
As indicated above, the VA physician who examined the veteran 
in April 1996 concluded that the veteran is able to leave his 
home whenever necessary.  In short, as the Board finds that 
the weight of the "negative" evidence outweighs the 
"positive" evidence as to the issue of whether the relevant 
statutory or regulatory criteria for entitlement to special 
monthly pension at the housebound rate are met, the claim for 
this benefit must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance by another person is 
denied.

Entitlement to special monthly pension benefits at the 
housebound rate is denied. 



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


